Exhibit COMPILED AMENDED AND RESTATED EMPLOYMENT AGREEMENT COMPILED AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this Agreement) made as of the 5th day of June, 2008, amends and restates the Employment Agreement dated the 5th day of May 1989, as amended and restated through June 7, 2007, by and between the Federal Agricultural Mortgage Corporation, a federally-chartered instrumentality of the United States with its principal place of business at 1133 Twenty-First Street, N.W., Washington, D.C. (FAMC) and Henry D. Edelman, residing at (the Employee). By this Agreement, FAMC and the Employee agree as follows: 1.Employment.FAMC employs the Employee, and the Employee accepts employment by FAMC upon the terms and conditions set forth in this Agreement. 2.Term.The Term of this Agreement shall continue until July 1, 2012 or any earlier effective date of termination pursuant to Paragraph 9 hereof(the “Term”).1 3.Scope of Authority and Employment. (a)Scope of Authority.The Employee shall be employed as an officer of FAMC, with the title of President and Chief Executive Officer.The Employee shall report directly to the Board of Directors of FAMC, and there shall be no other employee of FAMC with equal or senior authority.The Employee shall have responsibility for the administrative and operational affairs of FAMC, as set forth in the Bylaws of FAMC, subject to the general supervision and control of the Board of Directors of FAMC.In addition, the Employee shall have those rights, duties, responsibilities and authority normally reserved for officers with similar positions of similarly situated companies, together with such other rights, duties, responsibilities and authority as may be set forth in said Bylaws. (b)Full Time Employment.The Employee shall devote his best efforts and substantially all his time and endeavor to his duties hereunder, and shall not engage in any other gainful occupation without the prior written consent of the Board of Directors; provided, however, that this provision shall not be construed to prevent the Employee from personally, and for his own account or that of members of his immediate family, investing or trading in real estate, stocks, bonds, securities, commodities, or other forms of investment, so long as such investing or trading is not in conflict with the best interests of FAMC. (c)Place of Employment.The Employee shall be employed to perform his duties under this Agreement at the principal office of FAMC, which shall be located in the Washington, D.C. metropolitan area.Notwithstanding this, it is expected that the 1Amendment No. 16 dated June 7, 2007. Employee shall be required to travel a reasonable amount of time in the performance of his duties under this Agreement. 4.Compensation.FAMC will pay to you the following aggregate compensation for all services rendered by you under this Agreement: (a)Base Salary.As of July 1, 2008, you will be paid a base salary (the Base Salary) during the Term of
